AP-77,047
                                                                      COURT OF CRIMINAL APPEALS
         FILED IN                                                                    AUSTIN, TEXAS
COURT OF CRIMINALAPPEALS                                             Transmitted 5/14/2015 7:45:51 PM
                                                                       Accepted 5/15/2015 7:53:17 AM
        May 15, 2015                NO. AP-77,047
                                                                                      ABEL ACOSTA
                                                                                              CLERK

   ABELACOSTA CLERK

                                        IN THE
                         COURT OF CRIMINAL APPEALS
                                      OF TEXAS
                                                                       "-V//                 V

                                                                                         V
                                KENNETH THOMAS
                                                Appellant

                                          VS.


                               THE STATE OF TEXAS
                                                Appellee




           APPJEALING THE TRIAL COURT'S CAPITAL JUDGMENT
       ASSESSING THE DEATH SENTENCE BASED ON JURY VERDICT
                OF GUILTY AND ANSWERS TO SPECIAL ISSUES
        IN CAUSE NUMBER F86-85539-M FROM THE 194^^ JUDICIAL
             DISTRICT COURT OF DALLAS COUNTY, TEXAS
        THE HONORABLE ERNEST B. WHITE, HI, JUDGE PRESIDING




                            MOTION TO SUPPLEMENT
                            THE REPORTER'S RECORD




                COMES NOW KENNETH THOMAS, by and through his

    appointed attorney on appeal, John Tatum, and respectfully submits this Motion to
Supplement the Reporter's Record in the above entitled and numbered cause. In

support of this Motion, Appellant would show this Honorable Court the following:

                                         I.


            The Defendant, Kenneth Thomas, pleaded not guilty to the charge of

Capital Murder before the Honorable Emest B. White, Judge Presiding of the

194'^' Judicial District Court of Dallas County and a jury. The jury found the

Defendant guilty and punishment was assessed at death by lethal injection.

                                         II.


   '         The Reporter's Record has been filed in this cause.
   I




                                        III.


             Appellant has raised "Batson"issues, defense juror challenges denied

by trial court issues and granting State's challenges over defense objection issues

and the juror questionnaires are necessary to aid this Court in resolving the issues

raised on appeal to the Court of Criminal Appeals. Appellant's counsel was able

to obtain a CD with the questionnaires from the court reporter in order to complete

argument of these 31 issues. Appellant, therefore, moves this Honorable Court to

enter an order supplementing the appellate record with the CD's containing the

requisite questionnaires. This would make available to this Court its necessary

information made reference to in Appellant's brief
            WHEREFORE, PREMISES CONSIDERED, Appellant prays that

this Court will grant his Motion to Supplement the Reporter's Record in this

Cause with the juror questionnaires.


                                          Respectfully submitted,


                                            /s/ John Tatum
                                          John Tatum
                                          990 South Sherman Street
                                          Richardson, Texas 75081
                                          (972)705-9200
                                          Fax (972)690-9901
                                          State Bar No. 19672500


                         CERTIFICATE OF SERVICE


             This is to certify that a true and correct copy of the foregoing motion
has been mailed to:


The Hon. Susan Hawk
c/o Asst. Dist. Att. Christine Womble
Criminal District Attorney
Attn: Appellate Section
Frank Crowley Courts Building
133 N. Riverfi-ont Blvd. - LB 19
Dallas, Texas, 75207-4313


on this 14''' day of May, 2015.


                                              /s/ John Tatum
                                          John Tatum
                       CERTIFICATE OF COMPLIANCE


           I certify that this submitted e-mail attachment to file Motion to
Supplement the Record complies with the following requirements of the Court:

            1. The petition is submitted by e-mail attachment;

            2. The e-mail attachment is labeled with the following information:

            A. Case Name: Kenneth Thomas
            B. The Appellate Case Number: 77,047
            C. The Type of Document; Motion to Supplement Record
            D. Party for whom the document is being submitted: Appellant
            E. The Word Processing Software and Version Used to Prepare the
            Motion :
            Word Perfect X7


            3. Copies have been sent to all parties associated with this case.

               /s/ John Tatum                            '       5/14/15
            (Signature of filing party and date)
            John Tatum
            (Printed name)
            John Tatum, Attomey at Law

            Emailed Copy of Motion